United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended:June [ ] Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-51727 SYDYS CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-0418961 (Stateor other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7
